{¶ 76} I concur with the majority opinion without reversing my prior position in this Court's decision in In re Fogle, Stark App. No. 2006CA00131, 2007-Ohio-553. I do not find said holdings to be inconsistent. In Fogle this Court held that pursuant to R.C. 2901.08, the trial court could consider a juvenile's prior juvenile adjudications for purposes of determining the degree of an offense. In Fogle the "enhancement" occurred at the adjudication phase with the trial court charging the juvenile with delinquency by reason of the commission of a felony. In the instant case, this Court is holding that the trial court can consider prior juvenile adjudications as convictions during the dispositional phase pursuant to R.C. § 2152.16(C). *Page 23 
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Licking County Court of Common Pleas, Juvenile Division, is affirmed. Costs to appellant.